Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species V, fig 18 in the reply filed on 2/28/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin (2004/0250388).
Martin shows An article of footwear comprising:
an upper (shown in figure 1) defining an interior void;
a cable (102) movable in a tightening direction to move the upper into a tightened state and
movable in a loosening direction to move the upper into a loosened state; and
a cable lock (110) coupled with the article of footwear, including a housing (126), and operable in a locked state to restrict movement of the cable in the loosening direction and in an unlocked state
to permit movement of the cable in the loosening direction, the cable lock disposed at a vamp

     In reference to claims 2 and 12, Martin shows a control portion (104).
     In reference to claims 3-7, 9, 13-17, and 19, see figures 1 and 5 which show the claimed location inasmuch as applicant has shown such a location in the elected species shown in applicants figure 18.
     In reference to claims 10 and 20, Martin shows cable guides (92).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Sieb (1502919).
     Martin shows an article of footwear substantially as claimed except for a sheath.  Siet teaches providing a sheath (17) for retaining a control portion of a cable and accommodates bunching of the cable (see figure 1).  It would have been obvious to provide a sheath as taught by Sieb in the footwear of Martin to keep the excess cable from causing tripping or tangling.
Information Disclosure Statement
It is noted that there were numerous pages which merely listed items which were already correctly cited in 1449 and therefore the pages which did not include the proper form were X’d through, but all of the references have been considered and noted such on other pages of applicants information disclosure statements.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732